DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 44-58, 60, 188, 192, and 206 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 192 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a neurodegenerative disease in a patient in need thereof a therapeutically effective amount of a compound of formula (II) wherein the neurodegenerative disease is associated with misregulation of Hsp90 or Hsp70, does not reasonably provide enablement for a method of treating all other types of diseases or disorders in a patient comprising administering to the patient in need thereof a therapeutically effective amount of a compound of formula (II).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The instant claim 192 is drawn to ‘a method of treating a disease or disorder in a patient comprising administering to the patient in need thereof a therapeutically effective amount of a compound of formula (II)’.  The instant claim appears to be a 'reach through' claim. Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through any or all diseases, disorders or conditions, for which they lack written description and enabling disclosure in the specification thereby requiring undue experimentation for one of skill in the art to practice the invention.
The instant claim 192 is drawn to: ‘a method of treating a disease or disorder in a patient’.  The specification at page 27 provides that ‘the present disclosure provides methods of treating a disease or disorder in a patient wherein the disease or disorder is a neurological disorder, complication from diabetes, etc.’.  Further, it is disclosed that ‘the disease or disorder is associated with misregulation of the Hsp70 protein’ (see page 27) and the examples of such diseases or disorders are provided as hyperproliferative diseases, neurological disorders, diabetes and complications from diabetes and diseases associated with mitochondrial dysfunction (see pages 45-50).  The instant claim 192, however, covers any and all types of diseases or disorders, including hyperproliferative diseases including cancers of various types; inflammatory diseases; autoimmune diseases; viral and fungal infections; cardiovascular diseases; etc. to name a few.  For example, the instant claim covers ‘hyperproliferative diseases’ that are known to exist and those that may be discovered in the future, for which there is no enablement provided.
Test assay and procedure to evaluate the induction of Hsp70 and cytoprotective activity of the compounds is provided in the specification pages 68-69, and results for some of the compounds of the invention are provided in Table 2, however, there is nothing in the disclosure regarding how the provided test data correlates to the treatment of all types of diseases or disorders, which include inflammatory diseases, immunological diseases, infectious diseases, proliferative diseases, neurodegenerative diseases, etc., some of which have been proven to be extremely difficult to treat.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
	Further, there is no disclosure regarding how the patient in need of the specific treatment is identified and further, how all types of diseases or disorders, including all types of cancers, inflammatory diseases, neurodegenerative diseases, etc. are treated.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, and the data provided of the single compound is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
Some of the diseases/disorders encompassed by instant claims are discussed in detail here below to demonstrate the breadth of the scope of instant claim:	
The scope of instant claims includes ‘a method of treating cell proliferative disease or cancer’.  No compound has ever been found to treat cell proliferative diseases or cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  Cecil Textbook of Medicine states that, “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004).  A ‘disease caused by proliferation of tumor cell’ is anything that is caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  Different types of cancers affect different organs and have different methods of growth and harm to the body.  Also see In re Buting, 163 USPQ 689 (CCPA 1969), wherein  ‘evidence involving a single compound and two types of cancer, was held insufficient to establish the utility of the claims directed to disparate types of cancers’.  Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers or proliferative diseases generally.
Further, there is no established single antiproliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.

Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  
The attempts to find compounds to treat the various tumors arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no “master switch” for tumors or cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different tumors or cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors. 

Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering tumor generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants’ assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that “plausible” would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Different types of tumors affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular tumor involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonlyused cancer drugs fail to satisfy these criteria .... Many marketed anticancer drugs break most ofthe rules of good pharmacokinetic (PK) behavior" (page 429).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intra-patient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat or prevent any and all cancers.

The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”	
The scope of instant claim includes ‘inflammatory diseases or disorders’.  Enablement for the scope of treatment of all types of ''inflammation'' or “inflammatory diseases” by a single type of therapeutic agent is not present.  For a compound or genus to be effective against inflammation generally is contrary to medical science.  Inflammation is a process, which can take place individually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no ''magic bullet'' against inflammation generally.  Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types. Acute inflammation is the response to recent or continuing injury. The principal features are dilatation and leaking of vessels, and recruitment of circulating neurophils. Chronic inflammation or ''late-phase inflammation'' is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, and/or fibroblasts. The hallmark of chronic inflammation is infiltration of tissue with mononuclear inflammatory cells. Granulomas are seen in certain chronic inflammation situations. They are clusters of macrophages, which have stuck tightly together, typically to wall something off. Granulomas can form with foreign bodies such as aspirated food, toxocara, silicone injections, and splinters. Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.  Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases. The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for inflammation. It establishes that it is not reasonable to any agent to be able to treat inflammation generally.
The scope of instant method of treatment claim includes, for example, treating cardiovascular diseases.  The following illustrates the breadth of the instantly recited generic disease type:
Cardiac disease or cardiovascular disease includes any condition or disease that affects the blood circulatory system.  This includes veins, arteries, capillaries and the heart itself.  It often but not always covers the lymphatic system of lymph vessels and lymph nodes as well. Such conditions are extremely varied, and some conditions are the opposite of others. For example, the heart can beat too fast or too slow; blood pressure can be too high or too low; an artery may be duplicated or may be missing.
	It includes various forms of acute rheumatic heart disease, including acute rheumatic pericarditis, acute rheumatic endocarditis (including acute rheumatic valvulitis) and acute rheumatic myocarditis. There is also rheumatic arthritis and rheumatic chorea, including Sydenham's chorea.
	There are chronic rheumatic heart diseases, which include  rheumatic mitral valve diseases  (mitral stenosis, rheumatic mitral insufficiency, mitral stenosis with insufficiency  and other mitral valve diseases including  mitral valve failure); rheumatic aortic valve diseases  (including rheumatic aortic stenosis (which includes aortic Stenosis, including valvular aortic stenosis, idiopathic hypertrophic sub-aortic stenosis (IHSS), subvalvular aortic stenosis, and supravalvular aortic stenosis), rheumatic aortic insufficiency and  rheumatic aortic stenosis with insufficiency); rheumatic tricuspid valve diseases  (such as tricuspid stenosis, tricuspid insufficiency  and tricuspid stenosis with insufficiency); multiple valve diseases (including disorders of both mitral and aortic valves; disorders of both mitral and tricuspid valves, disorders of both aortic and tricuspid valves  and   combined disorders of mitral, aortic and tricuspid valves); and assorted other rheumatic heart diseases, including rheumatic myocarditis, rheumatic diseases of endocardium, chronic rheumatic pericarditis (including rheumatic adherent pericardium, chronic rheumatic mediastinopericarditis and chronic rheumatic myopericarditis), rheumatic disease of pulmonary valve, and rheumatic carditis.
	There are some corresponding nonrheumatic mitral valve disorders, which include nonrheumatic mitral valve insufficiency, mitral valve prolapse (e.g. floppy mitral valve syndrome) and mitral valve stenosis. There are nonrheumatic aortic valve disorders, including nonrheumatic aortic valve stenosis, aortic valve insufficiency, and aortic valve stenosis with insufficiency. There are nonrheumatic tricuspid valve disorders, including nonrheumatic tricuspid valve stenosis, tricuspid valve insufficiency, and tricuspid valve stenosis with insufficiency.  
	There are an array of hypertensive diseases including essential (primary) hypertension; hypertensive heart disease (including hypertensive heart failure);   hypertensive renal disease (which includes for example arteriosclerosis of kidney arteriosclerotic nephritis and hypertensive nephropathy as well as nephrosclerosis and assorted combined hypertensive heart and renal diseases); and secondary hypertension, including renovascular hypertension, hypertension secondary to other renal disorders or to endocrine disorders.
Hypotensive disorders include Chronic hypotension, maternal hypotension syndrome, Idiopathic hypotension, postural Hypotension, Orthostatic hypotension,   neurogenic orthostatic hypotension [Shy-Drager], Hypotension due to drugs, and cardiovascular collapse.
The ischaemic heart diseases include angina pectoris  (such as various forms of unstable angina, including intermediate coronary syndrome and preinfarction syndrome; angina pectoris with spasm, including angiospastic angina  and prinzmetal angina; angina of effort;  stenocardia;  anginal syndrome and ischaemic chest pain); acute myocardial infarction (which includes acute transmural myocardial infarction of anterior wall, acute transmural myocardial infarction of inferior wall  and acute transmural myocardial infarction of other sites); subsequent myocardial infarction (which can again be at the anterior wall, the inferior wall or at other sites); assorted complications following acute myocardial infarction (complications include haemopericardium, atrial septal defect (which comes in multiple forms, including  ostium secundum atrial septal defect, ostium primum atrial septal defect,  sinus venosus atrial septal defect, and common or single atrium), ventricular septal defect, rupture of cardiac wall , or of chordae tendineae of papillary muscle as well as thrombosis of atrium, auricular appendage, and ventricle, all as current complications following acute myocardial infarction); as well as other acute ischaemic heart diseases, including transient myocardial ischaemia of newborn and Dressler's syndrome. There are also a variety of chronic ischaemic heart disease, including atherosclerotic heart disease (including coronary atheroma and sclerosis), heart aneurysm (mural or ventricular as well as acquired coronary arteriovenous fistula), ischaemic cardiomyopathy, silent myocardial ischaemia and more.
Pulmonary heart disease, which include diseases of pulmonary circulation are exemplified by pulmonary embolism (including pulmonary infarction  of the artery or vein, thromboembolism and thrombosis),  kyphoscoliotic heart disease, chronic cardiopulmonary disease, arteriovenous fistula of pulmonary vessels, aneurysm of pulmonary artery, and rupture, stenosis or stricture of a pulmonary vessel. 
Pulmonary hypertension, an increase in blood pressure in the lung vasculature comes in five categories. Group I is pulmonary arterial hypertension (PAH), which itself can be idiopathic (IPAH), Familial (FPAH), associated with other diseases (APAH) (collagen vascular disease (e.g. scleroderma), congenital shunts between the systemic and pulmonary circulation, portal hypertension, HIV infection, drugs, toxins, etc.) and associated with venous or capillary disease. Group II is pulmonary hypertension associated with left heart disease, and comes in two forms: atrial or ventricular disease, and Valvular disease (e.g. mitral stenosis).  Group III is pulmonary hypertension associated with lung diseases and/or hypoxemia. These can be COPD, interstitial lung disease, Sleep-disordered breathing, alveolar hypoventilation, chronic exposure to high altitude and developmental lung abnormalities.  Group IV is pulmonary hypertension due to chronic thrombotic and/or embolic disease, which can be either pulmonary embolism in the proximal or distal pulmonary arteries, or can be embolization of other matter, such as tumor cells or parasites.  Group V is miscellaneous, types not otherwise classified. There is also pulmonary hypertension associated with sickle cell disease and associated with Kaposi's sarcoma, although these may be considered to fall within Group V. 
	There are also pulmonary valve disorders, such as pulmonary valve stenosis,   pulmonary valve insufficiency, and pulmonary valve stenosis with insufficiency.
	Diseases of the pericardium include acute pericarditis  (including acute pericardial effusion, acute nonspecific idiopathic pericarditis, infective pericarditis  (which can be pneumococcal, purulent, gonococcal, meningococcal, syphilitic, tubercular, staphylococcal, streptococcal or viral as well as pyopericarditis), chronic adhesive pericarditis (including accretiocordis, adherent pericardium and adhesive mediastinopericarditis), chronic constrictive pericarditis (including concretio cordis and pericardial calcification),  haemopericardium (infiltration of blood into the pericardium), noninflammatory pericardial effusion (such as  chylopericardium),  epicardial plaques, focal pericardial adhesions, cardiac tamponade, pericarditis arising from SLE, uraemic  pericarditis, rheumatoid pericarditis, and other forms of  chronic pericarditis.
 	This covers various forms of endocarditis, including Verrucous, Atypical verrucous (Libman-Sacks) Non-bacterial thrombotic - NBTE (marantic); bacterial, viral, and rickettsial endocarditis; acute endocarditis, myoendocarditis and periendocarditis; and ulcerative endocarditis. 
	There is acute myocarditis, including forms of infective myocarditis (e.g. septic myocarditis) and isolated myocarditis. There is Myocarditis arising from bacterial diseases (e.g. diphtheritic, gonococcal, meningococcal, syphilitic), from viral diseases (including acute influenzal myocarditis), Myocarditis from Chagas' disease or toxoplasmosis, Rheumatoid myocarditis and Sarcoid myocarditis.
There is also Myocardial fibrosis, and forms of myocardial degeneration (which can be e.g. fatty or senile).
Classified with the cardiomyopathies are dilated cardiomyopathy  (congestive cardiomyopathy), obstructive hypertrophic cardiomyopathy (hypertrophic subaortic stenosis),  nonobstructive hypertrophic cardiomyopathy, endomyocardial (eosinophilic) disease (including endomyocardial (tropical) fibrosis and Löffler's endocarditis) , endocardial fibroelastosis, constrictive cardiomyopathies, alcoholic cardiomyopathy, cardiomyopathies due to drugs and other external agents, cardiomyopathies arising from infectious and parasitic diseases (e.g. from diphtheria), cardiomyopathies from metabolic diseases  (e.g. cardiac amyloidosis), nutritional cardiomyopathies, assorted congenital cardiomyopathies, peripartum cardiomyopathy, hypertrophic cardiomyopathy,  cardiac amyloidosis ("stiff heart syndrome"), haemochromatosis, gouty tophi of heart and thyrotoxic heart disease.
	Also included are forms of Atrioventricular and left bundle-branch block, including Atrioventricular block, first degree, second degree (Atrioventricular block, type I and II; Möbitz block, type I and II; Second-degree block, type I and II and Wenckebach's bloc), complete (Third-degree block). 
	Other conduction disorders include right fascicular block; right bundle-branch block;  bifascicular block; trifascicular block; bundle-branch block;  sinoatrial block; sinoauricular block; forms of pre-excitation syndrome (e.g. anomalous atrioventricular excitation; atrioventricular conduction; Lown-Ganong-Levine syndrome and Wolff-Parkinson-White syndrome); Atrioventricular [AV] dissociation; Interference dissociation and Stokes-Adams syndrome.
	The paroxysmal tachycardias include re-entry ventricular arrhythmia,    supraventricular tachycardia, ventricular tachycardia (including arrhythmogenic right ventricular dysplasia and torsades de pointes), and Bouveret (-Hoffmann) Syndrome. There are also ectopic atrial tachycardia, ectopic junctional tachycardia, sinoatrial nodal reentry tachycardia, sinus tachycardia, and accelerated idioventricular rhythm paroxysmal tachycardias
	Other forms of cardiac arrhythmias include Atrial fibrillation and flutter; Ventricular fibrillation (including idiopathic ventricular fibrillation) and flutter; junctional premature depolarization; Ventricular premature depolarization.
There are also Premature Cardiac Complexes (atrial premature complexes, ventricular premature complexes, adams-stokes syndrome, bundle-branch block, and sinoatrial block), the various long qt syndromes (Andersen syndrome, Jervell-Lange Nielsen syndrome and romano-ward syndrome), and pre-excitation syndromes (lown-ganong-levine syndrome, Mahaim-type pre-excitation, Wolff-Parkinson-White syndrome and Familial Pseudo-Wolff-Parkinson-White Syndrome), and other forms of premature depolarization  (such as ectopic beats, extrasystoles, extrasystolic arrhythmias). There is also assorted coronary sinus, ectopic, and nodal rhythm disorders, and tachycardia-bradycardia syndrome. Heart failure (Congestive heart failure) includes both Right Ventricular Failure (secondary to left heart failure) as well as Left Ventricular Failure, and neonatal heart failure. There is the related cardiac arrest.
There is cardiomegaly, which can take the form of ventricular dilatation, cardiac dilatation or cardiac hypertrophy, and “egg-on-its-side heart”. Somewhat related are assorted cardiac septal defects, (which can be atrial (ASD), auricular or ventricular (VSD)), rupture of chordae tendineae, or of papillary muscle, and intracardiac thrombosis.
	Cerebrovascular diseases include a variety of different  Subarachnoid haemorrhages, which can arise from carotid siphon and bifurcation, from middle cerebral artery, from anterior communicating artery, from posterior communicating artery, from basilar artery, from vertebral artery, or from other intracranial arteries. There is also in this category meningeal hemorrhage and rupture of cerebral arteriovenous malformation. In addition, there are the intracerebral haemorrhages, which can be in the subcortical or cortical hemisphere, in brain stem, in cerebellum, can be intraventricular, or multiple localized.  There is also the subdural hemorrhage and epidural hemorrhage. There are numerous forms of Cerebral infarction, which can be due to thrombosis of precerebral arteries, to embolism of precerebral arteries, to thrombosis of cerebral arteries, to embolism of cerebral arteries, and to nonpyogenic cerebral venous thrombosis.  Even when cerebral infarction does not occur, there can be Occlusion and stenosis of precerebral arteries, of vertebral artery, of basilar artery, of carotid artery, and of multiple and bilateral precerebral arteries. Other cerebrovascular diseases include nonruptured Dissection of cerebral arteries, Cerebral aneurysm (including acquired arteriovenous fistula and congenital cerebral aneurysm), Cerebral atherosclerosis (Atheroma of cerebral arteries) Progressive vascular leukoencephalopathy, Hypertensive encephalopathy, Moyamoya disease, Nonpyogenic thrombosis of intracranial venous system, Acute cerebrovascular insufficiency, and Cerebral amyloid angiopathy.  There are forms of Cerebral arteritis -- listerial, syphilitic, tubercular and arising from systemic lupus erythematosus. Stroke is included here.
Atherosclerosis (aka arteriosclerotic vascular disease) can affect the aorta, the renal artery (Goldblatt's kidney) and renal arterioles and arteries of extremities (including Atherosclerotic gangrene and Mönckeberg's sclerosis).  There is also atheroma and endarteritis deformans or obliterans. 
	Aortic aneurysm and dissection can be Thoracic, Abdominal aortic or Thoracoabdominal. It includes Aneurysm of carotid artery, of upper extremity, of renal artery, of iliac artery, and other arteries, and Syphilitic aneurysm of aorta. 
Other peripheral vascular diseases of the arteries include chilblains, frostbite, Raynaud's syndrome, thromboangiitis obliterans, acrocyanosis, acroparaesthesia (both Schultze's type and vasomotor [Nothnagel's type]), erythrocyanosis, erythromelalgia, intermittent claudication and spasm of artery. 
	Other disorders of arteries and arterioles include aneurysmal varix, acquired arteriovenous aneurysm, arterial fibromuscular dysplasia, coeliac artery compression syndrome, Diabetic peripheral angiopathy, Syphilitic aortitis, and necrosis of the artery. There are many forms of arterial embolism and thrombosis.  These can arise in the abdominal aorta (including aortic bifurcation syndrome and Leriche's syndrome) and other arteries.
 	Diseases of the capillaries  include Hereditary haemorrhagic telangiectasia  (Rendu-Osler-Weber disease) and many forms of naevus, including araneus, blue, spider, stellar, hairy, melanocytic, pigmented, verrucous, portwine, sanguineous, flammeus, and  strawberry.
 	Phlebitis and thrombophlebitis includes endophlebitis, postphlebitic syndrome, thrombophlebitis migrans, Periphlebitis, and septic or suppurative phlebitis. Other venous embolism and thrombosis include mesenteric embolisms, embolism and thrombosis of vena cava, the renal vein and other veins, and Budd-Chiari syndrome.  Varicose veins, include retinal varices, sublingual varices, scrotal varices, pelvic varices, vulval varices, gastric varices, along with varicose veins of lower extremities. Other disorders of veins, lymphatic vessels and lymph nodes include portal vein thrombosis, Compression of vein (including stricture of vein and vena cava syndrome), venous insufficiency, oesophageal varices, and hemorrhoids, which can be internal or external.
There are a number of congenital malformations of cardiac chambers and connections, which include common arterial trunk  (persistent truncus arteriosus), double outlet right ventricle (Taussig-Bing syndrome), double outlet left ventricle, discordant ventriculoarterial connection (including both dextrotransposition of aorta and complete transposition of great vessels),  double inlet ventricle  (including common ventricle and/or triloculare biatriatum),  discordant atrioventricular connection (including laevotransposition and ventricular inversion), Aortopulmonary window, and isomerism of atrial appendages. 
Congenital malformations of cardiac septa include ventricular septal defect,   atrial septal defect  (such as coronary sinus defect; foramen ovale and ostium secundum defect (type ii), both of which can be patent or persistent; and sinus venosus defect), atrioventricular septal defect  (including common atrioventricular canal; endocardial cushion defect and ostium primum atrial septal defect (type i)), aortopulmonary septal defect  (including aortic septal defect and aortopulmonary window), Tetralogy of Fallot, Pentalogy of Fallot  and Eisenmenger's defect.
Congenital malformations of pulmonary, tricuspid, aortic and mitral valves include, pulmonary valve atresia, congenital pulmonary valve stenosis, congenital pulmonary valve insufficiency, congenital tricuspid stenosis (tricuspid atresia),   Ebstein's anomaly, hypoplastic right heart syndrome, congenital stenosis of aortic valve, congenital insufficiency of aortic valve, congenital mitral stenosis (congenital mitral atresia), congenital mitral insufficiency, hypoplastic left heart syndrome, hypoplastic right heart syndrome, and other atresias.  
Other congenital malformations of heart include dextrocardia, laevocardia, cor triatriatum, pulmonary infundibular stenosis,  congenital subaortic stenosis,    malformation of coronary vessels  (such as congenital coronary (artery) aneurysm), congenital heart block,  congenital diverticulum of left ventricle, congenital malformation of the myocardium or of the pericardium, malposition of heart, endocardial cushion defect (ECD), and Uhl's disease.
Congenital malformations of great arteries include coarctation of aorta (which can be preductal or postductal), atresia of aorta, stenosis of aorta (including supravalvular aortic stenosis), atresia of pulmonary artery, and stenosis of pulmonary artery. Other congenital malformations of aorta include the absence, aplasia, congenital aneurysm and dilatation of aorta, along with aneurysm of sinus of valsalva (ruptured), double aortic arch [vascular ring of aorta], hypoplasia of aorta, persistent convolutions of aortic arch and persistent right aortic arch. Other congenital malformations of pulmonary artery include agenesis, congenital aneurysm, anomaly and hypoplasia, all of the pulmonary artery, along with pulmonary arteriovenous aneurysm, pulmonary sling, and aberrant pulmonary artery.
Congenital malformations of great veins include congenital stenosis of vena cava, persistent left superior vena cava,  partial or total anomalous pulmonary venous connection (or return, TAPVR or PAPVR), anomalous portal venous connection,  portal vein-hepatic artery fistula, absence of vena cava (inferior or superior), azygos continuation of inferior vena cava, persistent left posterior cardinal vein and scimitar syndrome.
Other congenital malformations of peripheral vascular system include   Congenital absence and hypoplasia of umbilical artery (single umbilical artery), Congenital renal artery stenosis and other congenital malformations of renal artery including Multiple renal arteries, and Peripheral arteriovenous malformation (Arteriovenous aneurysm).  Other congenital malformations of peripheral vascular system include Absence or Atresia of this or that vein or artery, Congenital peripheral aneurysms,  Congenital artery stricture, or Congenital varix, Congenital phlebectasia, and Aberrant subclavian artery.
 	Other congenital malformations of circulatory system include Arteriovenous malformation of precerebral vessels, Congenital precerebral aneurysm (nonruptured), Arteriovenous malformation of cerebral vessels,  Congenital arteriovenous cerebral aneurysm (nonruptured), gooseneck deformity, Left Ventricle to Right Atrial Shunt, DiGeorge Syndrome, Noonan syndrome, arc of Buehler, arc of Riolan and many more.  
 	There are a number of different forms of vasculitis, including Churg-Strauss vasculitis, consecutive vasculitis, granulomatous vasculitis of central nervous system,  hypersensitivity vasculitis,  (called also allergic or leukocytoclastic vasculitis or leukocytoclastic angiitis which arises from hypersensitivity to an antigenic stimulus), hypocomplementemic vasculitis (urticarial vasculitis),  isolated vasculitis of central nervous system, nodular vasculitis, overlap vasculitis (polyangiitis overlap syndrome), pulmonary vasculitis including Wegener's granulomatosis, rheumatoid vasculitis,  segmented hyalinizing vasculitis (livedo vasculitis), and Polyarteritis nodosa.  There are also specific forms of non-cerebral arteritis, including coronary arteritis, equine viral arteritis, giant cell arteritis (cranial, granulomatous, or temporal arteritis  or Horton's disease), infantile arteritis, infectious arteritis, arteritis obliterans (endarteritis obliterans), rheumatic arteritis, syphilitic arteritis,  Takayasu's arteritis (aortic arch, or brachiocephalic arteritis or  Martorell's syndrome or pulseless disease), tuberculous arteritis,  endarteritis obliterans, arteritis umbilicalis,  and  verminous mesenteric arteritis.
	Cancers of the Heart (including pericardium, valves, etc.) include a wide range of primary cardiac sarcomas, including angiosarcomas, undifferentiated sarcomas, osteosarcomas, fibrosarcomas, venous angioma, malignant fibrous sarcomas, histiocytomas, leiomyosarcomas, myxosarcomas, synovial sarcomas, neurofibrosarcomas, rhabdomyosarcomas, reticulum cell sarcomas, desmoplastic small round cell tumors, and liposarcomas. Primary heart tumors also include melanoma, atrial myxoma, rhabdomyoma, papillary fibroelastoma of the endocardium, and teratoma. There is also Purkinje cell hamartoma of the conduction tissue. In the Pericardium, there is also malignant schwannoma, aberrant synoviosarcoma, neurofibroma and thymomas (invasive and non-invasive).  Secondary tumors of the heart are more common, and can arrive by many pathways. For example, bronchogenic carcinoma can arrive by direct extension or by a combination of lymphatic and hematogenous dissemination. breast, lung and esophagus carcinomas, Hodgkin  and non-Hodgkin lymphomas, melanomas, mesothelioma, renal cell carcinoma, leukemias, Kaposi sarcoma and osteosarcomas are the most common forms, but there are many more. 
There is a spectrum of  vascular dementia, which includes (1) mild vascular cognitive impairment, (2) multi-infarct dementia (MID), (3) vascular dementia due to a strategic single infarct, (4) vascular dementia due to lacunar lesions, (5) vascular dementia due to hemorrhagic lesions, (6) Binswanger disease (subcortical leukoencephalopathy), (7) subcortical vascular dementia, and (8) mixed dementia (combination of AD and vascular dementia). 
Postprocedural disorders of circulatory system include postoperative shock, postcardiotomy syndrome, postmastectomy lymphoedema syndrome (including elephantiasis and obliteration of lymphatic vessels due to mastectomy).  
Generally, but not always included in vascular disorders are elevated blood levels of triglycerides, of total cholesterol or of LDL cholesterol, and hyperlipoproteinaemias.
There are all kinds of miscellaneous syndromes, including subclavian steal syndrome, mitral valve prolapse (Barlow) syndrome, Hurler- Scheie syndrome, Hurler syndrome, scimitar syndrome, hypoplastic left heart syndrome, and Lutembacher syndrome.  
There is an assortment of other cardiovascular problems, including admixture lesion, left ventricular hypertrophy, tortuous aorta, aortic laceration,  pulmonary artery sarcoma, aortic regurgitation, pneumomediastinum (Spontaneous and traumatic), middle mediastinal mass, posterior mediastinal mass, Uhl disease, right ventricular hypertrophy, pericardial cyst, carotid artery bruit, coronary artery calcification, fibromuscular dysplasia (FMD), thromboangiitis obliterans (Buerger disease), left or right ventricular volume overload, situs inversus, migraine, Cardiovascular syphilis and many others.
Blood clotting disorders, both too little and too much, are usually included here as well.  This includes things as varied as acquired afibrinogenaemia, hereditary deficiencies in any of factors I-XIII, congenital afibrinogenaemia AC globulin deficiency, proaccelerin deficiency, haemorrhagic disorders due to circulating anticoagulants (including hyperheparinaemia), acquired coagulation factor deficiency, congenital dysfibrinogenaemia, hypoproconvertinaemia, diffuse or disseminated intravascular coagulation [dic], acquired fibrinolytic hemorrhage, assorted qualitative platelet defects (including Bernard-Soulier [giant platelet] syndrome, glanzmann's disease, grey platelet syndrome,  haemorrhagic thromboasthenia and thrombocytopathy), hereditary capillary fragility, vascular pseudohaemophilia, Owren's disease, Von Willebrand's disease, Wiskott-Aldrich syndrome and more. There are also assorted purpura, including fibrinolytic purpura, fulminans purpura, many forms of allergic purpura, and idiopathic thrombocytopenic purpura (including Evans' syndrome).
Lymphatic disorders include acute lymphadenitis, nonspecific lymphadenitis (including nonspecific mesenteric lymphadenitis, acute or chronic mesenteric lymphadenitis, adenitis and lymphadenitis), lymphoedema, lymphangiectasis, lymphangitis, and nonfilarial chylocele and lipomelanotic reticulosis.

The scope of instant claim directed to ‘method of treating a disease or disorder’ includes wherein the disease or disorder is an infectious disease such as a viral infection, bacterial infection, fungal infection, etc.  It is inconceivable as to how the claimed compounds can treat all types of diseases caused due to viral, bacterial or fungal infections.  For example, there is no common mechanism by which all conditions due to 'viral infections' arise.   There are more than 400 distinct viruses that infect humans producing a wide range of diseases.  Cecil Textbook of Medicine states that "for many viral infections, no specific therapy exists.  Proper use of antivirals requires specific viral diagnosis" (see the enclosed article, page 1742).  The CDC website provides that "There is no treatment that can cure herpes" (http://www.cdc.gov/std/Herpes/STDFact-Herpes.htm).  Bosseray et al. (PubMed Abstract enclosed) state that "Despite effective antiviral therapy HSV infections remain a public health problem".  Razonable et al. (PubMed Abstract enclosed) indicate that "herpesvirus infections continue to impact significantly on the outcome of transplantation" and "optimal preventive and treatment strategies for Epstein-Barr virus-related post-transplant lymphoproliferative disorders (PTLD) remain elusive".  Goff (PubMed Abstract enclosed) reference regarding the interactions of viral proteins, provides that "Our knowledge of the details of these interactions is very limited".
The scope of instant claim includes wherein the disease or disorder is a neurodegenerative disease or disorder.  The following illustrates the breadth of the generic disease/disorder type:
The term “neurodegenerative disease” covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedrich's ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which include Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); Parkinsonism-dementia complex (PDC), and the amyotrophic lateral sclerosis/Parkinsonism-dementia complex (ALS-PDC). 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7.
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infarcts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids,Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, and Infantile Refsum Disease.
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms of late infantile NCL that are associated with CLN7 and CLN8, and another forms associate with NCL6. Of the 9 identified so far (CLN1-9), only 6 have their gene even identified.
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7.
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease.
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL.

As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not true for any other important neurodegenerative disorder, and indeed the vast majority of neurodegenerative disorders involve neither one of those.  In fact, Layzer, Cecil Textbook of Medicine (article enclosed), states that “some degenerative diseases are difficult to classify because they involve multiple anatomic locations” (see page 2050).  For example, Alzheimer’s disease has traditionally been very difficult or impossible to prevent or even to treat effectively with chemotherapeutic agents.  See e.g., the Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
(Only a few of the diseases or disorders within the scope of instant claim are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  
1) The nature of the invention: Therapeutic use of the compounds of formula (II) in a method for treating a disease or disorder in a patient.
2) The state of the prior art: There are no known compounds of similar structure, which have been demonstrated to treat patients suffering from all types of diseases or disorders, wherein the term disease or disorder includes cancer, a disease due to inflammation, cardiovascular disease, neurodegenerative disease, infectious disease, etc.  
3) The predictability or lack thereof in the art: Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, ‘the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved’.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
4) The amount of direction or guidance present and 5) the presence or absence of working examples:  There are no doses present to direct one of ordinary skill in the art to use the compounds in the treatment of all of the diseases or disease symptoms within the scope of the claims.  The specification provides (see pages 68-69) test for the induction of Hsp70 and cytoprotective activity of the compounds and biological data for some of the compounds of the invention is provided.  However, there is no disclosure regarding how this data correlates to treatment of, for example, all types of diseases or disorders.
6) The breadth of the claims: The instant claim encompasses method of treating all types of hyperproliferative diseases including cancer, complications associated with diabetes, diseases due to inflammation, cardiovascular diseases, neurodegenerative diseases, infectious diseases, etc.
7) The quantity of experimentation needed would be an undue burden, because it is not known what type of ‘diseases or disorders’ are referred to in the claims.  Further, it would be an undue burden on one skilled in the pharmaceutical arts since there is inadequate guidance given to the skilled artisan, regarding the medical conditions or illnesses included in the instant claims.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 206 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 206 recites the limitation "… or composition of claim 1" in lines 2-3.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 206 is dependent.  Claim 1 is directed to “compound” and not “composition”.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 44-58, 60, and 188 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11,098,008. This is a statutory double patenting rejection.
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 192, and 206 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,098,008. Although the claims at issue are not identical, they are not patentably distinct from each other.  The reference claims are drawn to compounds of formula (II), a pharmaceutical composition comprising the compound of formula (II) and a method of treating a neurodegenerative disease associated with Hsp70 or Hsp90 (relevant portion of reference claim depicted below for convenience).

    PNG
    media_image1.png
    344
    266
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    111
    275
    media_image2.png
    Greyscale
 	
As can be seen from the above, reference claim 19 is directed to ‘a method of treating a disease or disorder … comprising administering a compound of formula (II)’, which method is analogous with instant claim 192. The reference disclosure provides that ‘the biphenyl amide compounds of the invention are Hsp90 inhibitors’ (see col. 1, lines 64-65); and that ‘the compounds of the invention are useful in a method of inducing the expression of a Hsp70 protein’ (see col. 27, lines 64-65 and col. 28, lines 1-6).
The compounds recited in instant claims drawn to ‘a method of treating a disease or disorder’ (claim 192) and ‘a method of inducing expression of a Hsp70’ (claim 206) are identical or structurally analogous to the compounds of reference claims (for example, compound represented by formula (II) as recited in reference claim 1).  One of ordinary skill in the art would have been motivated to select any of the reference claimed compounds or pharmaceutically acceptable salts thereof and use them as taught in the reference, with the reasonable expectation that such structurally analogous compounds would have the same properties and therefore, the same use as taught for the reference claimed compounds.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).
Note:	It is acknowledged that the instant application is filed as a Divisional of 16/776,091 (now U.S. Patent No. 11,098,008).  Applicant voluntarily filed the instant application as a divisional of the ‘091 application and the filing of instant application did not result due to a restriction requirement in the parent application.  In the parent application, in the restriction requirement (see office action dated 06/22/2020), the compounds of formula (II) and corresponding method of treatment were grouped together.  See § MPEP 804.01.
The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply:
(A) The applicant voluntarily files two or more applications without a restriction requirement by the examiner. In order to obtain the benefit of 35 U.S.C. 121, claims must be formally entered, restricted in, and removed from an earlier application before they are filed in a divisional application . Geneva Pharms. Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1379, 68 USPQ2d 1865, 1870 (Fed. Cir. 2003) (For claims that were not in the original application and are first formally entered in a later divisional application, 35 U.S.C. 121  "does not suggest that the original application merely needs to provide some support for claims that are first entered formally in the later divisional application." Id.); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).

Receipt is acknowledged of the Information Disclosure Statement filed on October 13, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 9, 2022